Opinion of the Court
Darden, Judge:
Brought to trial before a general court-martial for absence without leave and larceny of an automobile, in violation of Articles 86 and 121, Uniform Code of Military Justice, 10 USC §§ 886 and 921, respectively, the accused was convicted on both charges and sentenced to a dishonorable discharge, total forfeitures, and confinement at hard labor for three years. Except for a one year reduction in the confinement period by the convening authority, the sentence remains unchanged. The validity of the accused’s conviction for larceny in light of the recent Supreme Court decision in O’Callahan v Parker, 395 US 258, 23 L Ed 2d 291, 89 S Ct 1683 (1969), is the question before us. The answer depends on whether the crime is “service connected” within the meaning given that term by the Supreme Court in O’Callahan. We believe that it is.
On March 10, 1968, near Dixon, Missouri, the accused, without authority, took a 1955 Chevrolet owned by Ralph Larry Darling, Jr. At the time, the latter was a member of the U. S. Army stationed at Fort Leonard Wood, Missouri. He lived in a trailer court near Dixon. Shortly after the repprted loss, Missouri State police found the ear in a ditch, a mile away. Armed with a description of the stolen car and the culprit, the State trooper took the accused into custody.
*14A theft by one soldier from another is triable by court-martial. O’Callahan v Parker, supra, footnotes 14 and 19; United States v Rego, 19 USCMA 9, 41 CMR 9; United States v Camacho, 19 USCMA 11, 41 CMR 11. We conclude, therefore, that on the facts presented above jurisdiction over the accused for the crime charged rested with the military.
Accordingly, the decision of the board of review is affirmed.
Chief Judge Quinn concurs.